DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason(s) for Allowance
The amendments to the claims from 02/25/2021 provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly Kubota (US 2010/0174443 A1), Furuno (US 2009/0265064 A1), Kanbe (US 2020/0013237 A1), Ono (US 2017/03035369 A1), Weber (US 2018/0357612 A1) and Chen (US 2014/0188329 A1) each output vehicle usage data corresponding to indicator data respective to a respective vehicle identification, however neither of the references alone or in combination suggest the indicator data  includes a dimensionless indicator, which is dimensionless with respect to all of a plurality of vehicle status dimensions and updated based on indicator differential data, the indicator data stored in an indicator data storage unit, for the vehicle identified by the vehicle identification data, wherein the plurality of vehicle status dimensions include a length-related dimension, a mass-related dimension, a time-related dimension, an electric current-related dimension, a thermodynamic temperature-related dimension, a substance amount-related dimension, and a luminosity-related dimension, in the manner claimed. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684